Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 14, 23, 27, 28 and 35 have been amended and claims 15, 16, 20, 33 and 34 canceled as requested in the amendment filed on May 09, 2022. Following the amendment, claims 1, 12-14, 17, 18, 23-25, 27, 28, 31, 32 and 35 are pending in the instant application.
2.	Claims 1, 12 and 13 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 28, 2020.
3.	Claims 14, 17, 18, 23-25, 27, 28, 31, 32 and 35 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on May 09, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 31, as presented, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "TAT-Gap19 peptide" in claim 14, which, as amended, does not recite this limitation.  There is insufficient antecedent basis for this limitation in the claim.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	
7.	Claims 14, 17, 18, 23-25, 27, 28, 31, 32 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for mitigating side effects of ionizing radiation in endothelial cells of a subject exposed to ionizing radiation and/or suffering from atherosclerosis by administration of carbenoxolone, compound comprising Gap19, L2 or peptide 5, does not reasonably provide enablement for the full scope of the methods as in claims, see reasons of record in section 17 of Paper mailed on October 30, 2020 and in section 13 of Paper mailed on March 23, 2021 and in section 16 of Paper mailed on January 07, 2022.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Applicant argues at p. 10 of the Response that, “as amended, independent claims 14 and 28 require that the agent is carbenoxolone or a compound comprising Gap19, L2, or peptide5 according to at least claims 23, 27, 35 and para. [103] of the specification. The method is therefore enabled, in view of the teachings regarding the particular agents suitable for use in the claimed method, as discussed above with respect to para. [103] of the current application. For at least the reasons discussed above, claims 14 and 28 are considered enabled and comply with the enablement requirement, such that no undue experimentation is required to enable practice of the full scope of the claimed method”. Applicant’s arguments have been fully considered and found to be persuasive in part, insofar as they support the scope of the claimed subject matter, for reasons that follow.
Claims 14, 17, 18, 23-25, 27, 28, 31, 32 and 35, as amended, are limited to treatment related to mitigating effects of ionizing radiation and of atherosclerosis by administering carbenoxolone or a compound comprising Gap19, L2 or peptide5. The specification as originally filed is limited to the experimental results describing patterns of protein expression after ionizing radiation, alteration in hemichannel functioning, studies of cell and DNA damage, and is limited to endothelial cells only. As fully explained earlier, the specification does not provide any factual evidence or supply a line of sound scientific reasoning to support a conclusion that these limited results can be directly extrapolated to mitigating generally all the effects of ionizing radiation, as broadly as it is claimed, and for treatment of atherosclerosis regardless of its etiology or course of development. Furthermore, the prior art does not teach that physiological function of Cx43 hemichannel is directly associated with any negative effects of ionizing radiation in any cell of a subject, or with even with etiology of atherosclerosis in general. The Examiner maintains that it would require a significant amount of undue experimentation for one skilled in the art to research, discover and essentially complete Applicant’s invention in order to practice the full scope of the claims.
For reasons of record fully explained earlier and reasons above, the rejection is maintained. 

	Conclusion
8.	No claim is allowed.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649